     Case 4:19-cv-04233 Document 15 Filed on 06/22/20 in TXSD Page 1 of 1
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                June 22, 2020
                    IN THE UNITED STATES DISTRICT COURT                      David J. Bradley, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

SAM GRIFFIN,                              §
                                          §
               Petitioner,                §
                                          §
v.                                        §          CIVIL ACTION NO. H-19-4233
                                          §
LORIE DAVIS,                              §
                                          §
               Respondent.                §


                                  FINAL JUDGMENT

       For the reasons stated in this Court’s Memorandum Opinion and Order of even

date, this lawsuit is DISMISSED WITH PREJUDICE.

       This is a FINAL JUDGMENT.

       Signed at Houston, Texas, on June 22, 2020.




                                                      Gray H. Miller
                                               Senior United States District Judge
